Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered March 15, 2012, convicting defendant upon his plea of guilty of the crime of criminal sexual act in the first degree.
Defendant was charged in an indictment with the crime of criminal sexual act in the first degree stemming from an incident in which he placed his mouth on the vagina of his girlfriend’s four-year-old daughter. He pleaded guilty to this charge and, under the terms of the plea agreement, was to be sentenced to five years in prison, to be followed by 10 years of postrelease supervision. He was sentenced accordingly and he now appeals.
Defendant’s sole argument is that the sentence is harsh and excessive insofar as it included a 10-year period of postrelease supervision. We find this argument unpersuasive. Defendant received the minimum term of imprisonment for this crime and was fully aware that the plea-bargained sentence included a 10-year period of postrelease supervision, to which he agreed. While he seeks to evoke sympathy by pointing to his mental health problems and the fact that he was sexually abused as a child, these are not excuses for his behavior (see People v Masters, 36 AD3d 959, 960-961 [2007], lv denied 8 NY3d 925 [2007]; People v Upson, 251 AD2d 818, 818 [1998]). Rather, given “the abhorrent nature of [defendant’s] sexual exploitation of this young victim” (People v Kidwell, 88 AD3d 1060, 1062-1063 [2011]), we find no abuse of discretion nor any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Sabin, 73 AD3d 1390, 1391 [2010], lv denied 15 NY3d 809 [2010]; People v Stouten, 54 AD3d 1100, 1100 [2008]).
Peters, EJ., Lahtinen, Garry and Egan Jr., JJ., concur.
Ordered that the judgment is affirmed.